Notice of Pre-AIA  or AIA  Status
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The broadest reasonable interpretation of “computer-readable storage medium” encompasses both statutory and non-statutory
mediums including but not limited to carrier waves absent a controlling definition within
Applicant’s specification limiting the medium to only that which is statutory. See In re
Nuijten, 500 F.3d 1346, 1356-57. Applicant’s invention constitutes a signal per se, void
of any hardware components, and as such fails to fall within any of the statutory classes
of invention set forth by 35 USC 101. Applicant is required to amend the claims to make
it clear that the computer-readable medium includes only non-transitory mediums.
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance claims 1-19:
In combination of recitations within the claims, the prior art fails to render obvious the
claimed computer system and a computer-implemented method including “receiving, by the service provider, a request for data stored on a satellite of the constellation of the satellites; selecting a device to which the satellite is to send the data, the selecting being based on at least one smart contract term defined by one or more of the smart contracts, and the selecting being a selection made between at least (i) a ground station of the collection of ground stations and (ii) another satellite of the constellation of satellites; and initiating sending the data to the selected device by the satellite”.

Claim 20 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648